Exhibit 99.1 Washington Banking Company Posts Profitable Results in 2Q09 OAK HARBOR, WA  July 23, 2009  Washington Banking Company (NASDAQ: WBCO) , the holding company for Whidbey Island Bank, today reported that core deposit growth, efficient operating metrics and strong capital ratios contributed to profitability for the second quarter and first half of 2009. Income available to common shareholders was $818,000, or $0.09 per diluted common share, in the quarter ended June 30, 2009, compared to $1.2 million, or $0.13 per diluted common share, in the first quarter of 2009, and $2.4 million, or $0.25 per diluted common share, in the second quarter a year ago. For the first six months of 2009, net income available to common shareholders after preferred dividend payments of $772,000, was $2.0 million, or $0.21 per diluted common share, compared to $4.8 million, or $0.50 per diluted common share, which included no preferred dividends in the first six months of 2008. With a strong capital position and a relatively healthy loan portfolio, we are attracting new deposits and making loans to meet the needs of our customers. Although our total loans were down slightly from the previous period, we actually originated over $40 million in new loans during the second quarter  we are clearly open for business, said Jack Wagner, President and CEO. At the same time, we continue to build our reserves, conserve capital and focus on operations as the recession in our region continues to take its toll on jobs. While our asset quality remains well above our peers, both regionally and nationally, we are continuing to add to our reserves and remain diligent in our portfolio management. Conference Call Information Management will host a conference call tomorrow, July 24, 2009, at 10:00 a.m. PDT (1:00 p.m. EDT) to discuss the results. The call will also be broadcast live via the internet at www.wibank.com . Investment professionals and all current and prospective shareholders are invited to access the live call by dialing 480-629-9722 using Call ID 4106197 at 10:00 a.m. PDT. To listen to the call online, either live or archived, visit the Investor Relations page of Whidbey Island Banks website at www.wibank.com. Second Quarter 2009 Financial Highlights (June 30, 2009 compared to June 30, 2008) Capital ratios remained well above the regulatory requirements for well-capitalized institutions, with Tier 1 Capital to risk-adjusted assets of 14.99% compared to 11.54%. Tangible common equity to assets stood at 8.89% compared to 8.58% a year earlier. Relatively good asset quality was maintained in a very difficult economic environment with nonperforming assets to total assets at 1.08%, up from 0.41%. Reserves grew to 1.80% of total loans, up 40 basis points year-over-year. The provision for loan losses was $3.0 million in the second quarter, bringing year-to- date provisions to $5.5 million. Total loans were $821 million, almost unchanged from $825 million. Book value per common share increased 7% to $8.71 compared to $8.17. Core deposits, consisting of transaction accounts and CDs under $100,000, were $600 million and accounted for 76% of total deposits. Washington Banking was added to the Russell 2000 index of small-cap companies at the end of June 2009. WBCO  2Q09 Profits July 23, 2009 Page 2 Credit Quality While our loan portfolio continues to remain diversified by both type and size and our asset quality metrics continue to perform better than peer averages at the national and regional levels, further deterioration in our loan portfolio is anticipated, said Joe Niemer, Chief Credit Officer. According to the FDIC as of March 31, 2009, the average ratio of nonperforming assets to total assets was 2.32% for all commercial banks nationally and 6.48% for all commercial banks in the state of Washington. Washington Bankings nonperforming assets totaled $10.1 million, or 1.08% of total assets at June 30, 2009, compared to $10.3 million, or 1.12% of total assets at March 31, 2009, and $3.7 million, or 0.41% of total assets, a year ago. Nonperforming assets consist of nonaccrual loans, accruing loans 90 days or more past due, restructured loans and other real estate owned (OREO). Our exposure to residential construction and land development loans, although only 15% of the total loan portfolio, continue to show signs of stress, Niemer continued. We are building reserves primarily for these loans. And although we are seeing some signs of a bottoming, we do recognize the possibility of further deterioration in our construction and land development loans in the next quarter or two. This deterioration would primarily be reflected in an increase in our level of nonperforming assets. Net charge-offs in the second quarter were $1.6 million, or 75 basis points of average loans, compared to $869,000, or 42 basis points of average loans for the same period a year ago. Year-to-date, net charge-offs were $2.9 million, or 72 basis points of average loans, compared to $1.6 million, or 40 basis points for average loans in the first six months of 2008. Net charge-offs in the indirect lending portfolio were $228,000 in the second quarter, down from $445,000 in the first quarter, and up from $214,000 in the second quarter a year ago. For the first half of 2009, indirect net charge-offs were $672,000 or 1.27% of average indirect loans, compared to $405,000, or 0.73% of indirect loans in the first half of 2008. Boosted by the $5.5 million provision for loan losses booked in the first half of 2009, the allowance for loan losses increased to $14.8 million, or 1.80% of total loans at quarter end, compared to $11.6 million, or 1.40% at June 30, 2008. Capital Washington Bankings capital ratios were very strong at the end of the second quarter, which included the $26.4 million raised from the sale of preferred shares to the U.S. Treasury in January of this year. Tier 1 capital ratio was 14.99% up from 14.94% at March 31, 2009, and 11.54% a year ago. The total risk-based capital ratio was 16.25% at June 30, 2009, compared to 16.19% at March 31, 2009, and 12.79% at June 30, 2008. All regulatory ratios continue to exceed the well-capitalized requirements established by regulators. Washington Bankings tangible common equity at quarter end was equal to 8.89% of total assets. Each quarter our board of directors reviews our dividend payment on common shares, and at our board meeting being held today, I am recommending that we temporarily reduce dividend payments until the regional economy begins to show signs of recovery, said Wagner. The dividend payment is reviewed in light of earnings, the regional economic outlook and capital requirements. With the issuance of the preferred shares I believe it is prudent to conserve capital in order to put the Company in a position to be able to redeem preferred shareholders on an accelerated schedule, if appropriate. Washington Banking, however, has paid a quarterly cash dividend since its 1998 initial public offering, and we are very aware of the needs of our shareholders. Balance Sheet WBCO  2Q09 Profits July 23, 2009 Page 3 At June 30, 2009, total assets increased 3% to $935 million compared to $904 million a year ago. Total net loans decreased 1% to $806 million from $813 million a year ago and $816 million at the end of the first quarter of 2009. Total deposits were up 3% in the quarter and 7% year-over-year at $788 million at June 30, 2009, compared to $763 million at the end of March and $733 million a year ago. Year-over-year, money market accounts increased 19% and now comprise 19% of total deposits. Time deposits increased 3% to $363 million and accounted for 46% of total deposits with a very small component of brokered deposits. We are continuing to build our core deposit base and are seeing very strong new account growth, said Rick Shields, Chief Financial Officer. Core deposits, excluding brokered CDs and time deposits over $100,000, represent 76% of all deposits, up from 73% a year ago. Retained earnings increased 7% to $47.5 million, bringing common shareholder equity to $8.71 per share at June 30, 2009, compared to $8.17 per share a year ago. Following the $26.4 million capital infusion from the preferred shares issued to the U.S. Treasury, total shareholders equity was $107.9 million. Operating Results Bolstered by premiums received from loan sales and annuity commissions, revenue (fully tax equivalent) was $20.0 million in the second quarter of 2009, compared to $11.5 million for the first quarter and $11.1 million a year ago. Net interest income, before the provision for loan losses, grew 5% in the second quarter to $9.8 million from $9.3 million in both the previous and year ago quarters. Year-to-date revenue increased 4% to $23.2 million from $22.3 million in the first six months a year ago. Net interest income before provision for loan losses increased 1% to $19.1 million from $18.9 million a year ago. Noninterest income rose to $2.1 million in the second quarter, up 4% from the prior quarter at $2.0 million and up 27% from $1.6 million a year ago. For the first six months of 2009, noninterest income grew 19% to $4.1 million from $3.4 million in the first half of 2008. We are still generating solid volumes from residential mortgage lending for both new purchase and refinance activity, although we believe demand is starting to moderate and expect volumes will slow in the second half of the year, Shields noted. Net interest margin was 4.57% in the second quarter of 2009, up 6 basis points from the first quarter and 2 basis points from the year ago quarter. For the first six months of the year, net interest margin was 4.54% down from 4.63% in the like period a year ago. Second quarter noninterest expense was up 10% in the quarter and 14% from a year ago primarily related to the $400,000 FDIC special assessment levied in the 2009 second quarter and costs associated with opening the new Smokey Point branch and relocating the administrative center in Burlington. Operating expenses were $7.2 million in the second quarter compared to $6.5 million in the first quarter and $6.3 million in the second quarter a year ago. For the first six months of 2009, noninterest expense was $13.7 million, up 4% from $13.2 million in the first six months of 2008. The efficiency ratio during the second quarter of 2009 was 59.72%, compared to 57.07% reported in the linked quarter, and 56.88% a year ago. Year-to-date, the efficiency ratio improved slightly to 58.43% compared to 58.46% in the first six months of 2008. Return on average assets and return on average common equity were 0.53% and 5.90%, respectively, for the second quarter of 2009 and 0.62% and 5.00%, respectively, for the first half of 2009. ABOUT WASHINGTON BANKING COMPANY WBCO  2Q09 Profits July 23, 2009 Page 4 Washington Banking Company is a bank holding company based in Oak Harbor, Washington, that operates Whidbey Island Bank, a state-chartered full-service commercial bank. Founded in 1961, Whidbey Island Bank provides various deposit, loan and investment services to meet customers financial needs. Whidbey Island Bank operates 18 full-service branches located in five counties in Northwestern Washington. In June 2009, Washington Banking was added to the Russell 2000 Index, a subset of the Russell 3000 Index. Both indices are widely used by professional money managers as benchmarks for investment strategies. www.wibank.com This news release may contain forward-looking statements that are subject to risks and uncertainties. These forward-looking statements describe management's expectations regarding future events and developments such as future operating results, growth in loans and deposits, credit quality and loan losses, and continued success of the Companys business plan. Readers should not place undue reliance on forward-looking statements, which reflect managements views only as of the date hereof. The words anticipate, expect, will, believe, and words of similar meaning are intended, in part, to help identify forward-looking statements. Future events are difficult to predict, and the expectations described above are subject to risk and uncertainty that may cause actual results to differ materially. In addition to discussions about risks and uncertainties set forth from time to time in the Companys filings with the Securities and Exchange Commission, factors that may cause actual results to differ materially from those contemplated in these forward-looking statements include, among others: (1) local and national general and economic condition; (2) changes in interest rates and their impact on net interest margin; (3) competition among financial institutions; (4) legislation or regulatory requirements; and (5) the ability to realize the efficiencies expected from investment in personnel and infrastructure. Washington Banking Company does not undertake to update forward-looking statements to reflect circumstances or events that occur after the date the forward-looking statements were made. Any such statements are made in reliance on the safe harbor protections provided under the Securities Exchange Act of 1934, as amended. WBCO  2Q09 Profits July 23, 2009 Page 5 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Quarter Ended Quarter Ended Three Quarter Ended One ($ in thousands, except per share data) June 30, March 31, Month June 30, Year Change Change Interest Income Loans $ 13,244 13,000 2 % $ 14,383 -8 % Taxable Investment Securities 141 136 3 % 96 47 % Tax Exempt Securities 95 67 40 % 51 86 % Other 8 2 248 % 3 197 % Total Interest Income 13,488 13,205 2 % 14,533 -7 % Interest Expense Deposits 3,386 3,519 -4 % 4,542 -25 % Other Borrowings 114 133 -15 % 359 -68 % Junior Subordinated Debentures 180 224 -20 % 284 -37 % Total Interest Expense 3,680 3,876 -5 % 5,185 -29 % Net Interest Income 9,808 9,329 5 % 9,348 5 % Provision for Loan Losses 3,000 2,450 22 % 1,050 186 % Net Interest Income after Provision for Loan Losses 6,808 6,879 -1 % 8,298 -18 % Noninterest Income Service Charges and Fees 853 858 -1 % 711 20 % Electronic Banking Income 348 310 12 % 347 0 % Investment Products 161 170 -5 % 39 316 % Bank Owned Life Insurance Income 112 94 20 % 121 -7 % Income from the Sale of Loans 301 270 11 % 51 488 % SBA Premium Income 16 18 -11 % 45 -65 % Other Income 282 283 -1 % 324 -13 % Total Noninterest Income 2,073 2,003 4 % 1,638 27 % Noninterest Expense Compensation and Employee Benefits 3,437 3,424 0 % 3,798 -9 % Occupancy and Equipment 1,071 1,033 4 % 902 19 % Office Supplies and Printing 207 171 21 % 120 72 % Data Processing 146 131 11 % 153 -5 % Consulting and Professional Fees 211 278 -24 % 147 44 % Other 2,115 1,509 40 % 1,208 75 % Total Noninterest Expense 7,187 6,546 10 % 6,328 14 % Income Before Income Taxes 1,694 2,336 -27 % 3,608 -53 % Provision for Income Taxes 463 762 -39 % 1,187 -61 % Net Income 1,231 1,574 -22 % 2,421 -49 % Preferred Dividends 413 359 15 % - 100 % Net Income Available to Common Shareholders $ 818 $ 1,215 -33 % $ 2,421 -66 % Earnings per Common Share Net Income per Share, Basic $ 0.09 $ 0.13 -31 % $ 0.25 -64 % Net Income per Share, Diluted $ 0.09 $ 0.13 -31 % $ 0.25 -64 % Average Number of Common Shares Outstanding 9,530,000 9,507,000 9,464,000 Fully Diluted Average Common and Equivalent Shares Outstanding 9,552,000 9,527,000 9,519,000 WBCO  2Q09 Profits July 23, 2009 Page 6 CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six Months Ended One ($ in thousands, except per share data) June 30, Year Change Interest Income Loans $ 26,245 $ 29,744 -12 % Taxable Investment Securities 277 206 34 % Tax Exempt Securities 162 102 59 % Other 10 8 25 % Total Interest Income 26,694 30,060 -11 % Interest Expense Deposits 6,905 9,837 -30 % Other Borrowings 247 663 -63 % Junior Subordinated Debentures 404 689 -41 % Total Interest Expense 7,556 11,189 -32 % Net Interest Income 19,138 18,871 1 % Provision for Loan Losses 5,450 2,075 163 % Net Interest Income after Provision for Loan Losses 13,688 16,796 -19 % Noninterest Income Service Charges and Fees 1,711 1,437 19 % Electronic Banking Income 658 661 0 % Investment Products 331 167 98 % Bank Owned Life Insurance Income 205 222 -8 % Income from the Sale of Loans 570 141 304 % SBA Premium Income 33 189 -83 % Other Income 568 615 -8 % Total Noninterest Income 4,076 3,432 19 % Noninterest Expense Compensation and Employee Benefits 6,861 7,788 -12 % Occupancy and Equipment 2,104 1,851 14 % Office Supplies and Printing 378 240 58 % Data Processing 277 314 -12 % Consulting and Professional Fees 489 362 35 % Other 3,625 2,653 37 % Total Noninterest Expense 13,734 13,208 4 % Income Before Income Taxes 4,030 7,020 -43 % Provision for Income Taxes 1,225 2,262 -46 % Net Income 2,805 4,758 -41 % Preferred Dividends 772 - 100 % Net Income Available to Common Shareholders $ 2,033 $ 4,758 -57 % Earnings per Common Share Net Income per Share, Basic $ $ 0.50 -58 % Net Income per Share, Diluted $ 0.21 $ 0.50 -58 % Average Number of Common Shares Outstanding 9,513,000 9,445,000 Fully Diluted Average Common and Equivalent Shares Outstanding 9,535,000 9,511,000 WBCO  2Q09 Profits July 23, 2009 Page 7 CONSOLIDATED BALANCE SHEETS (unaudited) Three One ($ in thousands, except per share data) June 30, March 31, Month June 30, Year Change Change Assets Cash and Due from Banks $ 22,403 $ 17,019 32 % $ 22,783 -2 % Interest-Bearing Deposits with Banks 1,275 275 364 % 515 147 % Fed Funds Sold 12,395 7,675 61 % 3,280 278 % Total Cash and Cash Equivalents 36,073 24,969 44 % 26,578 36 % Investment Securities Available for Sale 31,740 20,481 55 % 11,310 181 % FHLB Stock 2,430 2,430 0 % 2,880 -16 % Loans Held for Sale 4,385 2,665 65 % 562 680 % Loans Receivable 820,776 829,142 -1 % 824,600 0 % Less: Allowance for Loan Losses (14,770 ) (13,323 ) 11 % (11,585 ) 27 % Loans, Net 806,006 815,819 -1 % 813,015 -1 % Premises and Equipment, Net 25,527 25,365 1 % 24,662 4 % Bank Owned Life Insurance 17,028 16,916 1 % 16,739 2 % Other Real Estate Owned 2,599 1,799 45 % 1,198 117 % Other Assets 8,865 8,227 8 % 6,933 28 % Total Assets $ $ 2 % $ 3 % Liabilities and Shareholders' Equity Deposits: Noninterest-Bearing Demand $ 103,226 $ 98,564 5 % $ 91,764 12 % NOW Accounts 130,877 124,736 5 % 126,307 4 % Money Market 146,115 142,176 3 % 122,724 19 % Savings 44,766 43,024 4 % 41,406 8 % Time Deposits 362,640 354,490 2 % 350,667 3 % Total Deposits 787,624 762,989 3 % 732,868 7 % FHLB Overnight Borrowings 100 % 34,000 -100 % Other Borrowed Funds 10,000 20,000 -50 % 30,000 -67 % Junior Subordinated Debentures 25,774 25,774 0 % 25,774 0 % Other Liabilities 3,329 2,187 52 % 3,699 -10 % Total Liabilities 826,727 810,950 2 % 826,341 0 % Shareholders' Equity: Preferred Stock (no par value) 26,380 Shares Authorized Series A (Liquidation preference $1,000 per share); 26,380 Issued and Outstanding at 6/30/09 and 3/31/09; 24,827 24,744 0 % - 100 % none in 2008. Common Stock (no par value) 13,679,757 Shares Authorized 9,538,899 Issued and Outstanding at 6/30/09, 9,529,322 at 3/31/09 and 9,487,560 at 6/30/08 35,456 35,468 0 % 33,208 7 % Retained Earnings 47,527 47,246 1 % 44,226 7 % Other Comprehensive Income 116 263 -56 % 102 14 % Total Shareholders' Equity 107,926 107,721 0 % 77,536 39 % Total Liabilities and Shareholders' Equity $ $ 2 % $ 3 % WBCO  2Q09 Profits July 23, 2009 Page 8 ASSET QUALITY (unaudited) Quarter Ended Quarter Ended Quarter Ended Six Months Ended ($ in thousands, except per share data) June 30, March 31, June 30, June 30, Allowance for Loan Losses Activity: Balance at Beginning of Period $ 13,323 $ 12,250 $ 11,404 $ 12,250 $ 11,126 Indirect Loans: Charge-offs (482 ) (649 ) (331 ) (1,131 ) (693 ) Recoveries 254 204 117 459 288 Indirect Net Charge-offs (228 ) (445 ) (214 ) (672 ) (405 ) Other Loans: Charge-offs (1,508 ) (1,132 ) (773 ) (2,640 ) (1,432 ) Recoveries 183 200 118 382 221 Other Net Charge-offs (1,325 ) (932 ) (655 ) (2,258 ) (1,211 ) Total Net Charge-offs (1,553 ) (1,377 ) (869 ) (2,930 ) (1,616 ) Provision for Loan Losses 3,000 2,450 1,050 5,450 2,075 Balance at End of Period $ Net Charge-offs to Average Loans: Indirect Loans Net Charge-offs, to Avg Indirect Loans, Annualized 0.86 % 1.68 % 0.77 % 1.27 % 0.73 % Other Loans Net Charge-offs, to Avg Other Loans, Annualized 0.74 % 0.53 % 0.37 % 0.63 % 0.34 % Net Charge-offs to Average Total Loans 0.75 % 0.68 % 0.42 % 0.72 % 0.40 % June 30, March 31, June 30, Nonperforming Assets Nonperforming Loans $ 7,478 $ 8,474 $ 2,515 Other Real Estate Owned 2,599 1,799 1,198 Total Nonperforming Assets $ $ $ Nonperforming Loans to Loans 0.91 % 1.02 % 0.30 % Nonperforming Assets to Assets 1.08 % 1.12 % 0.41 % Allowance for Loan Losses to Nonperforming Loans 197.52 % 157.22 % 460.64 % Allowance for Loan Losses to Loans 1.80 % 1.61 % 1.40 % Loan Composition Commercial $ 95,935 $ 98,503 $ 97,572 Real Estate Mortgages One-to-Four Family Residential 57,414 61,946 56,796 Commercial 346,322 334,236 322,943 Real Estate Construction One-to-Four Family Residential 79,494 93,587 104,597 Commercial 39,183 44,206 45,359 Consumer Indirect 104,178 106,139 109,167 Direct 95,652 87,877 85,603 Deferred Fees 2,598 2,648 2,563 Total Loans $ $ $ Time Deposit Composition Time Deposits $100 and greater $ 160,253 162,698 190,039 All Other Time Deposits 174,556 172,188 150,628 Brokered Deposits CDARS (Certificate of Deposit Account Registry Service) 20,331 12,104 - Non-CDARS 7,500 7,500 10,000 Total Time Deposits $ $ $ Excludes Loans Held for Sale. Nonperforming loans includes nonaccrual loans plus accruing loans 90 or more days past due. WBCO  2Q09 Profits July 23, 2009 Page 9 FINANCIAL STATISTICS (unaudited) Quarter Ended Quarter Ended Quarter Ended Six Months Ended ($ in thousands, except per share data) June 30, March 31, June 30, June 30, Revenues (1) $ 12,034 $ 11,473 $ 11,125 $ 23,507 $ 22,595 Averages Total Assets $ 929,932 $ 904,437 $ 890,997 $ 916,883 $ 885,639 Loans and Loans Held for Sale 830,591 825,694 823,052 828,156 817,090 Interest-Earning Assets 874,828 851,100 838,140 863,029 832,399 Deposits 773,037 750,807 736,991 761,983 739,835 Common Shareholders' Equity $ 83,677 $ 80,897 $ 76,203 $ 81,922 $ 75,234 Financial Ratios Return on Average Assets, Annualized 0.53 % 0.71 % 1.09 % 0.62 % 1.08 % Return on Average Common Equity, Annualized 5.90 % 6.10 % 12.78 % 5.00 % 12.72 % Efficiency Ratio 59.72 % 57.07 % 56.88 % 58.43 % 58.46 % Yield on Earning Assets 6.26 % 6.36 % 7.04 % 6.31 % 7.33 % Cost of Interest-Bearing Liabilities 2.06 % 2.23 % 2.91 % 2.14 % 3.15 % Net Interest Spread 4.20 % 4.13 % 4.14 % 4.17 % 4.18 % Net Interest Margin 4.57 % 4.51 % 4.55 % 4.54 % 4.63 % Book Value Per Share $ 8.71 $ 8.71 $ 8.17 June 30, March 31, June 30, Regulatory Requirements capitalized capitalized Period End Total Risk-Based Capital Ratio - Consolidated 16.25% 16.19 % 12.79 % 8.00 % N/A Tier 1 Risk-Based Capital Ratio - Consolidated 14.99% 14.94 % 11.54 % 4.00 % N/A Tier 1 Leverage Ratio - Consolidated 14.28% 14.66 % 11.50 % 4.00 % N/A Total Risk-Based Capital Ratio - Whidbey Island Bank 16.11% 16.01 % 12.58 % 8.00 % 10.00 % Tier 1 Risk-Based Capital Ratio - Whidbey Island Bank 14.86% 14.76 % 11.33 % 4.00 % 6.00 % Tier 1 Leverage Ratio - Whidbey Island Bank 14.15% 14.48 % 11.28 % 4.00 % 5.00 % (1) Revenues is the fully tax-equivalent net interest income before provision for loan losses plus noninterest income. (2) Fully tax-equivalent is a non-GAAP performance measurement that management believes provides investors with a more accurate picture of the net interest margin, revenues and efficiency ratio for comparative purposes. The calculation involves grossing up interest income on tax-exempt loans and investments by an amount that makes it comparable to taxable income. (3) Return on average common equity is adjusted for preferred stock dividends. (4) Capital ratios for the most recent period are an estimate pending filing of the Company's regulatory reports.
